DETAILED ACTION
1.          Claims 1-46 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.           The information disclosure statements (IDS) submitted on 8/27/2019, 10/18/2019, 2/06/2020, and 10/21/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
9.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.        Claims 37-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As recited in Claim 37, the term “computer-readable medium”, as described in this form, is unpatentable subject matter. Any claim referring to a signal or electronic waveform does not meet the requirements as set forth in 35 U.S.C. 101, and therefore are impermissible claims. Examiner could not find any evidence to the contrary within the specification that the computer readable medium may be defined as a signal and/or waveform (i.e., transitory medium).

Claim Rejections - 35 USC § 103
11.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


13.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.         Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0094621 A1 to Xu et al. (hereinafter “Xu”) in view of United States Patent Application Publication 2018/0220404 A1 to Awad et al. (hereinafter “Awad”).

Regarding Claim 1, Xu discloses a method for wireless communication, comprising:
     determining a wideband allocation of resources for transmitting uplink wireless communications (Xu: [0041], [0045], [0047], [0061-0062] – corresponds to identifying narrowband allocations within or outside an identified wideband bandwidth.);
     determining a frequency offset related to one or more narrowbands for transmitting uplink wireless communications (Xu: [0064], [0067], [0073], and [0079] – corresponds to a frequency offset of one or more narrowbands indicated as a single resource block offset from the wideband bandwidth.);
     determining whether to apply the frequency offset to the wideband allocation in communicating data (Xu: [0073] – a frequency offset may be predefined to identify a narrowband from a center frequency of a wideband allocation. See also [0107-0113] – describes applying a predefined frequency offset to identify a narrow bandwidth region of system bandwidth for purposes of synchronization. See also [0064-0072]. See also [0091-0092] – determining a narrowband bandwidth region considers determining in-band, stand-alone, or guard band locations of the wideband/system bandwidth. [0102-0103] describes the types of narrowband bandwidth region relative to the wideband allocation.); and
     communicating, based on determining to apply the frequency offset, the data over resources related to the wideband allocation with the frequency offset applied (Xu: [0042-0043], [0062], and [0076] – narrowband bandwidth resources that are identified by the frequency offset are utilized for both narrowband data communications and narrowband control (synchronization) communications.).

            However, Awad discloses determining whether to apply the frequency hopping offset to the wideband allocation in communicating data (Awad: [0082] describes one example of determining not to use frequency hopping in partial narrowbands. See also [0119] and [0124-0130] – corresponds to determining whether to apply frequency hopping on a set of consecutively numbered narrowbands of a system/cell/total bandwidth. See also [0190-0192] and [0036-0054].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.	
            Regarding Claim 2, the combination of Xu and Awad discloses the method of claim 1, wherein Awad further discloses determining whether to apply the frequency hopping offset is based at least in part on determining a location of resources of the wideband allocation with respect to the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping.), based at least on a narrowband location of the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping.) and the resources outside one or more narrowbands (Awad: [0187-0188] – corresponds to the identification of a 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
            Regarding Claim 3, the combination of Xu and Awad discloses the method of claim 2, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining to apply the frequency hopping offset where the resources of the wideband allocation are within the one or more narrowbands (Limitation “within” includes the interpretation the frequency hopping offset is applied for narrowbands having a resource, as described by Awad in at least [0019] and [0036-0045].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
            Regarding Claim 4, the combination of Xu and Awad discloses the method of claim 2, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where the resources of the wideband allocation are partially within the one or more narrowbands (Awad: [0082] describes one example of determining not to use frequency hopping in partial narrowbands. See also [0119] and [0124-0130] – corresponds to determining whether to apply frequency hopping on a set of consecutively numbered narrowbands of a system/cell/total bandwidth. See also [0190-0192] and [0036-0054].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
           Regarding Claim 5, the combination of Xu and Awad discloses the method of claim 2, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where the resources of the wideband allocation are not within the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping, i.e., these narrow bands outside the region of narrowbands closer to the center frequency).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
Regarding Claim 6, the combination of Xu and Awad discloses the method of claim 2, wherein Xu further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where a center resource block of the resources of the wideband allocation is not within the one or more narrowbands (Xu: [0088] and [0107] – corresponds to a fixed offset from the center frequency of the wideband allocation, but not the narrowband bandwidth.).
            Regarding Claim 7, the combination of Xu and Awad discloses the method of claim 2, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where one or more edge resource blocks of the resources of the wideband allocation are within the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping, i.e., these narrow bands outside the region of narrowbands closer to the center frequency).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
            Regarding Claim 8, the combination of Xu and Awad discloses the method of claim 1, wherein Awad further discloses further comprising communicating subsequent uplink data over the resources related to the wideband allocation without the frequency hopping offset applied (Awad: [0123-0130] and [0163-0167] – uplink communications may be also utilized as the downlink communications that include/exclude frequency hopping in narrowbands.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
            Regarding Claim 9, the combination of Xu and Awad discloses the method of claim 1, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where at least one or more of the frequency hopped resources, determined based on applying the frequency hopping offset to the wideband allocation of resources, would be at least one of wrapped-around a system bandwidth, outside of the system bandwidth, or outside of the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping, i.e., these narrow bands outside the region of narrowbands closer to the center frequency).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
Regarding Claim 10, the combination of Xu and Awad discloses the method of claim 1, wherein Awad further discloses determining whether to apply the frequency hopping offset comprises determining not to apply the frequency hopping offset where the wideband allocation of resources have a center resource block not belonging to the one or more narrowbands (Awad: [0130] – for example, narrowbands at the edge of the system bandwidth are excluded from frequency hopping, i.e., these narrow bands outside the region of narrowbands closer to the center frequency).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
            Regarding Claim 11, the combination of Xu and Awad further discloses the method of claim 1, wherein Awad further discloses further comprising applying, based on determining to apply the frequency hopping offset, the frequency hopping offset to the wideband allocation of resources at least in part by adding the frequency hopping offset to a frequency of at least a portion of the wideband allocation of resources that are within the one or more narrowbands (Awad: [0047-0048] – corresponds to hopping from one narrowband to another starting at the center, for example, in an increasing physical resource block order, suggesting adding the frequency hopping pattern. See also [0050-0054].).

            Regarding Claim 12, the combination of Xu and Awad discloses the method of claim 11, Awad further discloses further comprising determining the frequency hopping offset based at least in part on adding a different offset to the frequency hopping offset, wherein the different offset is determined based at least in part on a starting resource block of the wideband allocation of resources that is outside of the one or more narrowband allocations of resources or a center resource block of the wideband allocation of resources that is outside of the one or more narrowbands (Awad: [0188-0199] – corresponds to adding a frequency hop indicated as starting at one PRB at the center frequency of the cell bandwidth for identifying the narrowbands.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.
             Regarding Claim 13, the combination of Xu and Awad discloses the method of claim 1, wherein Awad further discloses further comprising:

     determining a scheme for frequency hopping based on a received indicator (Awad: [0120-0130] – corresponds to applying a frequency hopping pattern based on a narrowband index.); and     
     applying, based on determining to apply the frequency hopping offset and based on the scheme, the frequency hopping offset to the wideband allocation of resources (Awad: [0120-0130] – the indication also includes the exclusion of the edges of the narrowband of the cell bandwidth.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the frequency diversity scheme of Xu in view of the application of frequency hopping offset of Awad to determine whether to apply said frequency hopping offset for the reasons of maintaining backward compatibility with Release-8/legacy devices.

             Claims 14-26, directed to an apparatus embodiment of claims 1-13, recite similar features as claims 1-13, respectively, and are therefore rejected upon the same grounds as claims 1-13. Please see above rejections of claims 1-13. Xu further discloses an apparatus comprising a transceiver, a memory, and one or more processors (Xu: Figure 11 with [0037], [0098], [0100], [0189], [0008], and [0149].).
            Claims 27-36, directed to an apparatus embodiment of claims 1-10, recite similar features as claims 1-10, respectively, and are therefore rejected upon the same grounds as claims 1-10. Please see above rejections of claims 1-10. Xu further comprises the means to implement the limitations of the claims in at least Figure 9 with [0099] and [0152-0171].
Claims 37-46, directed to a computer-readable medium embodiment of claims 1-10, recite similar features as claims 1-10, respectively, and are therefore rejected upon the same grounds as claims 1-10. Please see above rejections of claims 1-10. Xu further discloses the medium in at least [0009].

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0049176 A1 to Park et al. at [0004], [0065-0067], [0097-0102], [0245], [0261-0276];

US PGPub 2018/0317231 A1 to Wang et al. at [0005-0007], [0020-0030], [0047-0060];
US PGPub 2016/0323011 A1 to Tang et al. at [0005-0025], [0048-0060], [0082-0094], [0119-0128], [0164-0181], [0200-0250];
US PGPub 2019/0036665 A1 to Park et al. at [0014], [0042], [0091], [0105-0118], [0135-0139], [0158-0161], [0180-0184];
US PGPub 2019/0162817 A1 to Priyanto et al. at [0005], [0023], [0026], [0044], [0073-0079], [0091-0106], [0114-0129];
US PGPub 2019/0097771 A1 to Schober et al. at [0052], [0062], [0065-007], [0077-0092], [0105-0129];
US PGPub 2019/0349896 A1 to Yu et al. at [0014], [0030], [0083-0091];
US PGPub 2011/0134861 A1 to Seo et al. at [0017-0029], [0108-0125], [0142-0148];
US PGPub 2019/0306861 A1 to Li et al. at [0052-0059], [0079-0092];
US PGPub 2020/0021406 A1 to Al-Imari et al. at [0021-0027], [0040], [0046];
US PGPub 2020/0059390 A1 to Zhang et al. at [0265], [0315-0316], [0426], [0431], [0458], [0472];
US PGPub 2020/0008198 A1 to Urabayashi et al. at [0145], [0159];
US PGPub 2018/0270008 A1 to Yi et al. at [0021-0048], [0073-0076];
US PGPub 2016/0127936 A1 to Chatterjee et al. at [0041], [0043];
US PGPub 2020/0343938 A1 to Medina Acosta et al. at [0009].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 23, 2021